PER CURIAM:
D.C.Code § ll-2503(a) (1989) mandates disbarment for a “member of the bar of the District of Columbia Court of Appeals [who] is convicted of an offense involving moral turpitude.” Pursuant to this statute, the District of Columbia Court of Appeals Board on Professional Responsibility has recommended disbarment of Kuang Hsung Chuang on the ground that he stands convicted of a crime involving moral turpitude, viz., wire fraud. We adopt the Board’s recommendation.
In July 1989, in the United States District Court for the Southern District of New York, judgments of conviction were entered against respondent on 22 counts of a felony indictment, including one count of wire fraud (18 U.S.C. § 1343 (1982)). On February 28, 1990, the United States Court of Appeals for the Second Circuit affirmed respondent’s convictions. United States v. Chuang, 897 F.2d 646 (2d Cir.1990).
In In re Bond, 519 A.2d 165, 166 (D.C.1986), this court held that convictions under the federal mail fraud and wire fraud statutes are convictions for crimes involving moral turpitude per se. See also In re Krowen, 573 A.2d 786 (D.C.1990) (mail fraud); In re John J. Donnelly, No. M-49-80 (D.C. December 16, 1980) (en banc) (unpublished opinion) (wire fraud). In light of his conviction for wire fraud, respondent’s disbarment is mandated by § 11-2503(a).
*726Accordingly, we order that respondent’s name be, and it hereby is, stricken from the roll of the members of the bar of this court as of November 21, 1989, the date of his suspension from the bar of this court.

So ordered.